



EXHIBIT 10.2 CONVERTIBLE PROMISSORY NOTE






PROMISSORY NOTE


Dated March 19, 2007


Mesa, Maricopa County, Arizona


1.  Promise to Pay. For value received, B2 Digital, Inc., a Delaware
corporation, ("Maker") promises to pay to Eagle West Communications, Inc., a
Nevada corporation, (“Payee”), or order, in care of Johnson, Rasmussen, Robinson
& Allen, P.L.C., 48 North Macdonald, Mesa, Arizona 85201, or at such other place
as Payee shall designate in writing, the principal amount of Six Hundred
Thousand Dollars ($600,000.00).


2.  Payment Terms. This Note shall bear 7.5% interest until the due date. The
principal amount due under this Note shall be payable in full on or before March
19, 2008. Maker may prepay all or any portion of this Note without penalty.
Conversion of note to Shares @ $.20 at selection of seller:


3.  Default. Maker will be in default if any of the following happens: (a) Maker
fails to make payment when due; (b) Maker breaks any promise Maker has made to
Payee, or Maker fails to comply with or to perform when due any other term,
obligation, covenant or condition contained in this Note or in the Security
Agreement of even date herewith (the “Security Agreement”); (c) Maker becomes
insolvent, a receiver is appointed for any part of the Collateral, Maker makes
an assignment for the benefit of creditors, or any proceeding is commenced by
Maker or against Maker under any bankruptcy or insolvency laws, provided,
however, the foregoing provisions as they relate to bankruptcy and insolvency
shall not apply in the event of a good faith dispute by Maker as to the validity
or reasonableness of the claim which is the basis of the proceeding.


4.  Payee’s Rights; Default Interest. If Maker has failed to cure any default
within five (5) days of written notice thereof, Payee may declare the entire
unpaid principal balance on this Note and all accrued but unpaid interest, if
any, immediately due, and within ten (10) days of receiving written notice
thereof Maker will pay that amount. In addition, from the date of default and
until the entire amount due under this Note has been paid in full, interest
shall accrue on the unpaid principal and interest due under this Note at the
rate of 1 ½ percent per month. Payee may hire or pay someone else to help
collect this Note if Maker does not pay. Maker also will pay Payee amounts
reasonably charged by such person. This includes, subject to any limits under
applicable law, Payee’s reasonable attorneys’ fees and Payee’s legal expenses
whether or not there is a lawsuit, including reasonable attorneys’ fees and
legal expenses for bankruptcy proceedings (including efforts to modify or vacate
any automatic stay or injunction), appeals, and any anticipated post-judgment
collection services. If not prohibited by applicable law, Maker will also pay
any court costs, in addition to all other sums provided by law. This Note has
been delivered to Payee and accepted by Payee in the State of Arizona. If there
is a lawsuit, the parties agree to submit to the exclusive jurisdiction of the
Superior Court in Maricopa County, Arizona. This Note shall be governed by and
construed in accordance with the laws of the State of Arizona.
5.  Collateral. This Note is secured by certain assets covered by the Security
Agreement and one or more UCC-1 Financing Statements, all of the terms,
conditions and covenants of which are hereby incorporated into and made a part
of this Note.


6.  General Provisions. Payee may delay or forego enforcing any of its rights or
remedies under this Note without losing them. Except as otherwise provided
herein, Maker, to the extent allowed by law, waives presentment, demand for
payment, protest and notice of dishonor.


 
 

--------------------------------------------------------------------------------

 
PRIOR TO SIGNING THIS NOTE, MAKER HAS READ AND UNDERSTANDS ALL THE PROVISIONS OF
THIS NOTE. MAKER AGREES TO THE TERMS OF THIS NOTE AND ACKNOWLEDGES RECEIPT OF A
COMPLETED COPY OF THIS NOTE.


Maker:


B2 Digital, Inc.




By Robert Russell Date: March 19, 2007
  Robert Russell


Its: C.E.O.


 
 

--------------------------------------------------------------------------------

 


